DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed November 9, 2020, with respect to the rejection(s) of claims 1, 3-7, 9-12, and 14-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al (US Patent 10,187,497 B1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, 9-12, and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al (US Publication 2016/0316455 A1) in view of Kasher et al (US Publication 2016/0286011 A1) and Sun et al (US Patent 10,187,497 B1).
Regarding to claims 1 and 12, Asterjadhi discloses a transmitter 110 (fig. 2) for transmitting a physical layer protocol data unit PPDU 600A having a header 604A (fig. 6A page 5 paragraph 0061), the header having a Scrambler Initialization Field 608B (fig. 6B page 5 paragraph 0062), said transmitter comprising: a scrambler initializer for overloading at least one bit of the Scrambler Initialization Field to carry control information, the control information indicating further corresponding operations (channel bonding) in the transmitter including at least one of: a primary channel to be used by the transmitter; a channel bandwidth to be used by the transmitter; and a MIMO type to be used by the transmitter (fig. 7B pages 5-6 paragraphs 0064-0066).
Asterjadhi fails to teach for a scrambler for scrambling content in the header following the Scrambler Initialization Field and an associated MAC frame or a portion of the MAC frame based on a scrambler initialization value conveyed via the Scrambler Initialization Field.
However, Kasher discloses a transmitter 102 (fig. 2D) for transmitting a physical layer protocol data unit PPDU (page 4 paragraph 0049) comprises a scrambler 262/277 for scrambling content in the header 258-1 following the Scrambler Initialization Field 258-1-1 (fig. 2B) and an associated MAC frame or a portion of the MAC frame (page 4 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the scrambler as taught by Kasher into Asterjadhi’s device to removes long strings of ones and zeros if present in the information from the MAC layer 208 and help with time synchronization and PAPR reduction at the receiving device.
Asterjadhi and Kasher combined together fail to teach for the PPDU is an IEEE 802.11 Control PHY PPDU.
However, Sun discloses a transmitter 111 (fig. 1) for transmitting a physical layer protocol data unit PPDU, wherein the PPDU is an IEEE 802.11 Control PHY PPDU (col. 3 lines 47-55).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the transmission of IEEE 802.11 Control PHY PPDU as taught by Sun into the combination of Asterjadhi and Kasher’s device for when data transmission rate is high, Control PHY PPDU may be extend to include more information for signaling.
Regarding to claims 3 and 14, Kasher discloses the scrambler is configured to scramble the MAC frame or the portion of the MAC frame in such a manner that a receiver in receipt of the frame can descramble the portion of the frame based on contents of the Scrambler Initialization Field (page 7 paragraph 0077).

Regarding to claims 5 and 16, Asterjadhi discloses the scrambler initializer overloads all bits of the Scrambler Initialization Field to carry the control information (pages 5-6 paragraph 0065).
Regarding to claims 6 and 17, Asterjadhi discloses the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter (pages 5-6 paragraphs 0064-0066); a transmit diversity configuration to be used in communication; a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted.
Regarding to claims 7 and 18, Asterjadhi discloses a receiver 120 (fig. 2) for receiving a physical layer protocol data unit PPDU 600A having a header 604A (fig. 6A page 5 paragraph 0061), the header having a Scrambler Initialization Field 608B (fig. 6B page 5 paragraph 0062), said receiver comprising: a scrambling data extractor configured to interpret at least one bit of the Scrambler Initialization Field as control information, the control information indicating further corresponding operations (channel bonding) in the transmitter including at least one of: a primary channel to be used by the transmitter; a channel bandwidth to be used by the transmitter; and a MIMO type to be used by the transmitter (fig. 7B pages 5-6 paragraphs 0064-0066).
Asterjadhi fails to teach for a descrambler for descrambling the PPDU or a portion of the PPDU based on the contents of the Scrambler Initialization Field.

Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the descrambler as taught by Kasher into Asterjadhi’s device to removes long strings of ones and zeros if present in the information from the MAC layer 208 and help with time synchronization and PAPR reduction at the receiving device.
Asterjadhi and Kasher combined together fail to teach for the PPDU is an IEEE 802.11 Control PHY PPDU.
However, Sun discloses a receiver 111 (fig. 1) for transmitting a physical layer protocol data unit PPDU, wherein the PPDU is an IEEE 802.11 Control PHY PPDU (col. 3 lines 47-55).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the receiving of IEEE 802.11 Control PHY PPDU as taught by Sun into the combination of Asterjadhi and Kasher’s device for when data rate is high, Control PHY PPDU may be extend to include more information for signaling.
Regarding to claims 9 and 20, Asterjadhi discloses the scrambler initializer overloads fewer than all bits of the Scrambler Initialization Field to carry the control information (page 6 paragraph 0067).
Regarding to claims 10 and 21, Asterjadhi discloses the scrambler initializer overloads all bits of the Scrambler Initialization Field to carry the control information (pages 5-6 paragraph 0065).
Regarding to claims 11 and 19, Asterjadhi discloses the control information further indicates at least one of: control information used to support EDMG features; a set of one or more channels to be used by the transmitter (pages 5-6 paragraphs 0064-0066); a transmit diversity configuration to be used in communication; a transmit diversity configuration to be used in communication; and a number of spatial streams being transmitted.
Regarding to claims 22-25, Asterjadhi discloses the control information indicates a desired channel bandwidth of the PPDU (pages 5-6 paragraphs 0064-0067).

Regarding to claim 27, Asterjadhi discloses the additional communication channel features include one or more of: selection of a primary channel (page 5 paragraph 0064), a designation of static or dynamic channel bandwidth, a multiple-input multiple output (MIMO) configuration type, and a transmit diversity setting.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467